ORDER
BAKER, JUDGE:
An application of the claimant, Janis Gibson, for an award under the West Virginia Crime Victims Compensation Act, was filed October 18, 1994. The report of the Claim Investigator, filed June 6, 1995, recommended that no award for economic loss be granted, to which the claimant filed a response indicating her agreement. An Order issued on September 12, 1995, confirming the Investigator’s recommendation, in response to which the claimant’s request for hearing was filed September 26, 1995. This matter came on for hearing November 1, 1995, the claimant appearing in person and by her attorney, Richard A. Robb, and the State of West Virginia by counsel, Jeffrey Blaydes, Assistant Attorney General.
On or about September 10, 1985, the claimant’s 25-year-old daughter, Cathy M. Spencer, disappeared while hitch-hiking in Putnam County. Her remains were found in 1987 and were positively identified on November 23, 1993, as those of Cathy M. Spencer. It was determined that she had died of a gunshot wound to the head. The crime remains unsolved.
At the time of her death, the victim had two minor children, Cathy Lynn, age 9, and Stanley Gerald, II, age 11. The children’s father had committed suicide two years earlier. They therefore went to live with their grandmother, the claimant Janis Gibson, in Columbus Ohio.
As a result of the crime, the claimant incurred replacement services loss in caring for the two children. In addition, the children suffered emotional distress and pain and suffering, which were allowable expenses under the statute in effect at the time.
Based on the foregoing, the Court hereby grants an award of $50,000.00, which represents the maximum award permitted by the statute at that time. Said award is distributed as follows:
Janis Gibson c/o Richard A. Robb Attorney at Law 1207 Quarrier Street Charleston, West Virginia 25301 .$40,000.00
Cathy Lynn Spencer $5,000.00
ENTERED: January 11, 1996
Stanley Gerald Spencer, II.$5,000.00
TOTAL.$50,000.00
David W. Baker, Judge